Citation Nr: 0946564	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-35 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for Stevens-Johnson syndrome.


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1979 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts.  This matter was previously before the 
Board and was remanded in July 2008.  The Veteran testified 
at a Decision Review Officer (DRO) hearing at the RO in June 
2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Social Security Administration Records

The record reflects that the Veteran applied for Social 
Security Administration (SSA) disability benefits.  VA has a 
duty to obtain SSA records when they may be relevant to a 
Veteran's claim.  See Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The 
AOJ should contact the SSA and obtain and associate with the 
claims file copies of the Veteran's records regarding SSA 
benefits, including the complete medical records upon which 
any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(2) (2009).

Stegall Violation

The July 2008 remand instructions specifically directed the 
AMC/RO to issue a Statement of the Case (SOC) for the issue 
of entitlement to additional periods of temporary total 
disability based on surgical or other treatment necessitating 
convalescence.  See Manlincon v. West, 12 Vet. App. 238 
(1999). 

The record reflects that the AMC/RO did not issue an SOC on 
this issue, apparently because of a determination that this 
benefit had been granted in full by the July 2007 rating 
decision which granted additional periods of temporary total 
disability.  However, although the Veteran testified at his 
June 2007 DRO hearing that he was seeking additional periods 
of temporary total disability and alluded to certain time 
periods with a possible implication that he would be 
satisfied with a grant for these periods, there is no 
specific evidence of record that indicates the Veteran was 
completely satisfied by the partial grant awarded in the July 
2007 rating decision.  

On a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the additional time periods of temporary 
total disability granted in the July 2007 rating decision is 
not the maximum benefit allowed by law and regulation, and 
since the veteran did not withdraw his claim for entitlement 
to additional periods of temporary total disability or 
explicitly express complete satisfaction with the grant, the 
claim remains before the Board for appellate review.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the Veteran, as a matter of law, the right to compliance with 
the remand orders. The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
As such, remand is required for compliance with the July 2008 
remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the SSA and 
obtain and associate with the claims file 
copies of the Veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  The non-
existence or unavailability of such 
records must be verified by SSA.  
38 C.F.R. § 3.159(c)(2)(2009).

2.  The RO/AMC should issue a Statement 
of the Case on the issue of entitlement 
to additional periods of temporary total 
disability rating.

3.  After completion of the above, and 
any additional development of the 
evidence that the RO/AMC may deem 
necessary, the RO/AMC should review the 
record and readjudicate the claim.  If 
the benefits sought remain denied, the 
Veteran should be issued an appropriate 
Supplemental Statement of the Case, and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


